                                                                  ORDERED ACCORDINGLY.


                                                                   Dated: March 7, 2019




                                                                  _________________________________
                                                                  Brenda K. Martin, Bankruptcy Judge




                          UNITED STATES BANKRUPTCY COURT

                                   DISTRICT OF ARIZONA

 In re:                                        Chapter 11

 Bob Bondurant School of High Performance Case No. 2:18-bk-12041-BKM
 Driving, Inc.,
                                          ORDER APPROVING MOTION FOR
                Debtor.                   SHORTENED NOTICE AND SETTING
                                          EXPEDITED HEARINGS ON:

                                               (I) MOTION TO APPROVE BID
                                               PROCEDURES; AND

                                               (II) MOTION TO APPROVE SALE

          These matters came before the Court pursuant to the Motion for Shortened Notice and

 Expedited Hearings on (I) Motion to Approve Bid Procedures; and (II) Motion to Approve Sale

 [ECF No. 180] (“Motion for Expedited Hearing”) filed by Bob Bondurant School of High

 Performance Driving, Inc., debtor and debtor-in-possession, (the “Debtor”), pursuant to which

 the Debtor requests expedited hearings on the Motion to Approve Bid Procedures For Sale of

 Assets [ECF No. 178] (“Procedures Motion”) and the Motion to Approve Sale of Assets Free

 and Clear of Lien [ECF No. 179] (“Sale Motion,” and with the Procedures Motion, the “Sale

 Pleadings”). Based upon the Sale Pleadings and the record before the Court, and good cause

 appearing for shortened notice and expedited relief, IT IS HEREBY ORDERED:

          (a)    an expedited hearing on the Procedures Motion is scheduled on March 14, 2019

 at 11:00 a.m. (the “Procedures Hearing”);

          (b)   an expedited hearing on the Sale Motion is scheduled on March 22, 2019 at
 10:00 a.m., which shall also be the date and time set for the Sale of the Subject Assets via


 {00156039}
Case 2:18-bk-12041-BKM         Doc 182 Filed 03/07/19 Entered 03/08/19 07:31:39                 Desc
                                Main Document Page 1 of 2
 auction process in accordance with bidding procedures set by the Court;

         (c)   Parties objecting to the Sale Pleadings must file objections, with supporting facts

 and law, by 12:00 p.m. MST the day before the hearings set forth above; and

         (d)   The Debtor shall serve (i) a copy of this Order on all parties on the Debtor’s

 master mailing list, the parties that have submitted non-disclosure agreements, and to wider

 outlets as determined by the Debtor, and (ii) a copy of the bid procedures approved at the

 Procedures Hearing as directed by the Court immediately thereafter.

                                DATED AND SIGNED ABOVE




 {00156039}                             -2-
Case 2:18-bk-12041-BKM        Doc 182 Filed 03/07/19 Entered 03/08/19 07:31:39                Desc
                               Main Document Page 2 of 2
